

104 HR 2381 IH: To extend the funding authorization for the America’s Agricultural Heritage Partnership, and for other purposes.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2381IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mrs. Axne introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the funding authorization for the America’s Agricultural Heritage Partnership, and for other purposes.1.Short title(a)Short titleThis Act may be cited as the Protecting the Silos & Smokestacks National Heritage Area Act.2.Funding authorization and cap(a)Funding authorizationSection 707 of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended by striking September 30, 2021 and inserting September 30, 2036.(b)Total funding capSection 708(a) of division II of the Omnibus Parks and Public Lands Management Act of 1996 (Public Law 104–333) is amended by striking the last sentence.3.Redesignation of heritage area(a)RedesignationThe America’s Agricultural Heritage Partnership established by section 703 of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 461 note; Public Law 104–333) is hereby redesignated and shall be known as the Silos & Smokestacks National Heritage Area.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the heritage area referred to in subsection (a) shall be deemed to be a reference to the Silos & Smokestacks National Heritage Area.